Citation Nr: 0907483	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected cardiomyopathy, hypertension, and small 
vessel disease, currently rated 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

3.  Entitlement to special monthly compensation based on 
being housebound or based on the need for regular aid and 
attendance of another person.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esquire




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 
1966 and from May 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural history

In a March 2002 rating decision, service connection was 
granted for a cardiovascular disability (denominated as 
cardiomyopathy, hypertension and small vessel disease); a 10 
percent disability rating was assigned.  Service connection 
was also granted for bilateral hearing loss; a noncompensable 
(zero percent) disability rating was assigned.

On December 13, 2004, the Veteran filed a claim for increased 
ratings.  In a June 2005 RO rating decision, increased 
ratings for the above-mentioned service-connected 
disabilities were denied.  The Veteran perfected an appeal as 
to those denials.

In a September 2005 rating decision, entitlement to special 
monthly compensation based on the need for regular aid and 
attendance of another person or based on being housebound was 
denied.  The Veteran perfected an appeal as to that denial.

In February and August 2008, the Board remanded these claims 
for further development.  In November 2008, the RO issued a 
supplemental statement of the case (SSOC) that continued the 
denials of the claims.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

Reasons for remand

VA examination

In February 2008, the Board remanded the claims to the RO to 
schedule the Veteran for a VA examination at the Grand Island 
VA Medical Center, where the Veteran receives VA treatment.  
The Board noted that if the RO deemed an examination at the 
Grand Island VAMC infeasible, reasonable alternatives should 
be considered, to include rating on the evidence of record.  
See February 2008 Board remand, page 4.

The RO scheduled a VA examination at the Omaha VAMC instead 
of at the Grand Island VAMC.  The Veteran did not report for 
the examination.  In August 2008, the Board remanded the case 
to schedule the Veteran for a VA examination at the Grand 
Island VAMC.  In October 2008, the RO scheduled the Veteran 
for an examination at the Omaha VAMC.  Later in October 2008, 
the Veteran's counsel indicated that the Veteran could not 
report for a VA examination in Omaha and provided a statement 
from the Veteran's private doctor indicating that the Veteran 
should avoid strenuous travel.  An October 2008 VA e-mail 
reflects that all VA compensation examinations involving 
veterans under the jurisdiction of the RO are done at the 
Omaha VAMC.

In this case, the evidence of record is insufficient to 
adjudicate the Veteran's claims.  There is no medical 
evidence regarding what workload of metabolic equivalents 
(METs) results in dyspnea, fatigue, angina, and dizziness.  
The medical evidence regarding the Veteran's ejection 
fraction is approximately five years old.  

Furthermore, a January 2002 statement from Dr. G.L.S., M.D., 
reflects that the small vessel disease is manifested by 
memory loss.  With regard to the extent of Veteran's memory 
impairment, Dr. G.L.S. stated that the Veteran's memory loss 
makes him unemployable.  On the other hand, 2007 and 2008 VA 
treatment records show that the Veteran's memory seems 
"grossly normal."  Thus, there is conflicting evidence on 
the extent of the Veteran's memory impairment from the 
service-connected small vessel disease.  

Also, there is no evidence showing whether the Veteran is 
housebound or needs the regular aid and attendance of another 
person.  Moreover, the evidence of record does not contain an 
interpreted audiogram.  

In light of the numerous inconsistencies and defects in the 
evidentiary record, the Veteran should be afforded another 
opportunity for VA examinations, to include examinations on a 
fee basis if necessary.

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should obtain all recent VA 
treatment records pertaining to the 
Veteran.  Any treatment records so 
obtained should be associated with the 
Veteran's claims file.  

2.  VBA should schedule the Veteran 
for an audiological examination in 
order to determine the current 
severity of the service-connected 
bilateral hearing loss at a VA medical 
center if possible.  If necessary, a 
fee basis contractor should be 
retained or other appropriate 
arrangements made.  The Veteran's VA 
claims folder should be forwarded to 
the examiner for review in connection 
with the examination.  The report of 
the examination should be associated 
with the Veteran's VA claims folder.

3.  VBA should schedule the Veteran 
for a cardiology examination in order 
to determine the current severity of 
the service-connected cardiomyopathy, 
hypertension, and small vessel 
disease.  If necessary, a fee basis 
contractor should be retained or other 
appropriate arrangements made.  The 
Veteran's VA claims folder should be 
forwarded to the examiner for review 
in connection with the examination.  
The examiner should provide an opinion 
as to whether it is as likely as not 
that the Veteran's service-connected 
disabilities - to include diabetes 
mellitus and its complications as well 
as cardiomyopathy, small vessel 
disease, and hypertension - 
incapacitate him to such an extent 
that he is unable to care for himself 
without the regular assistance of 
another person.  
                                                                               
The examiner should comment on whether 
the Veteran's service-connected 
disabilities prevent him from dressing 
himself, keeping himself ordinarily 
clean and presentable, feeding 
himself, attending to the wants of 
nature, or protecting himself from the 
hazards incident to his daily 
environment.  

The examiner should also provide an 
opinion as to whether it is as likely 
as not that the Veteran's service-
connected disabilities result in the 
Veteran being substantially confined 
to his house or immediate premises 
except for leaving his house for 
medical purposes, and if so, whether 
it is as likely as not that such 
confinement is reasonably certain to 
remain throughout the Veteran's 
lifetime.  

A report of the examination should be 
prepared and associated with the 
claims folder.  

4.  After the development requested 
above has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claims.  If the decision remains 
unfavorable to the Veteran, in whole 
or in part, a SSOC should be prepared.  
The Veteran and his counsel should be 
provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

